       Case 8-20-70768-las            Doc 25       Filed 06/16/20    Entered 06/16/20 15:41:09




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:
                                                                    Case No.: 20-70768-las
        DIA M. CATANIA,                                             Chapter 7

                                    Debtor.
----------------------------------------------------------x

                                    JOINT STATEMENT OF FACTS

        Allan B. Mendelsohn, trustee (the “Trustee”), by and through his attorneys, Rosen &
Kantrow, PLLC, and Dia M. Catania, the debtor (the “Debtor”), by and through her attorneys,
Phillips, Artura & Cox, respectfully submit this as and for their Joint Statement of Facts, and
state as follows:

        1. Debtor filed a voluntary petition for relief from her creditors pursuant to chapter 7 of
            title 11 of the United States Code (the “Bankruptcy Code”) on February 4, 2020 (the
            “Petition Date”).
        2. Allan B. Mendelsohn was appointed interim Trustee and thereafter did duly qualify as
            the permanent Trustee.
        3. The Debtor purchased a home at 214 Whittier Drive, Mastic Beach, New York on July
            19, 2016 and moved in with her then boyfriend, Frank Brusack, Jr. (“Brusack”)
        4. Soon after the purchase the Debtor and Brusack had personal issues and they needed to
            separate. As the Debtor could not afford the home on her own and as she needed a home
            for her dogs, she agreed to transfer the house to Brusack. Brusack in turn agreed to pay
            off the mortgage obligation of the Debtor’s which obligation was substantially less than
            the value of the home.
        5. As fully disclosed in the Debtor’s schedules, on January 31, 2019, Debtor transferred the
            home by deed to her now estranged boyfriend Brusack for inadequate consideration.
        6. The Debtor now lives with her mother.
        7. Debtor claimed exemptions to her pursuant to section 522 of the Bankruptcy Code.
        8. Debtor disclosed, in her answer to question 35 on Schedule A/B of her bankruptcy
            petition, a “constructive trust – transfer of 214 Whittier Drive, Mastic Beach, New
            York on 1/31/2019 without consideration as “Gift of Equity” in the amount of
            $51,309.00.
        9. Debtor scheduled, in her Schedule C of her bankruptcy petition, an exemption in
            constructive trust – transfer of 214 Whittier Drive, Mastic Beach, New York on
            1/31/2019 without consideration as “Gift of Equity” in the amount of $51,309.00.
            The Debtor claimed the “wildcard” exemption in the amount of $13,900.00 pursuant
            to 11 U.S.C. §522(d)(5).
        10. On April 23, 2020, the Trustee interposed a timely objection to the Debtor’s claim of
            an exemption in constructive trust – transfer of 214 Whittier Drive, Mastic Beach,
            New York on 1/31/2019 without consideration as “Gift of Equity” in the amount of
            $51,309.00.
        11. On May 12, 2020, the Debtor interposed a timely response to the Trustee’s objection.
      Case 8-20-70768-las      Doc 25     Filed 06/16/20    Entered 06/16/20 15:41:09




       12. By Order dated May 20, 2020, the Court directed the parties to submit a Joint
           Statement of Facts by not later than June 18, 2020.

Dated: Huntington, New York                        Dated: Lindenhurst, New York
       June 16, 2020                                      June 16, 2020

Rosen & Kantrow, PLLC                              Phillips Artura & Cox
Attorneys for the Trustee                          Attorneys for the Debtor

BY:    S/Fred S. Kantrow                           BY:    S/Richard F. Artura
       Fred S. Kantrow                                    Richard F. Artura
38 New Street                                      165 South Wellwood Avenue
Huntington, New York 11743                         Lindenhurst, New York 11757
631 423 8527                                       631 226 2100
fkantrow@rkdlawfirm.com                            rartura@pwqlaw.com
